Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on August 24, 2021 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Geens et al. (U.S. Publication No. 2004/0153619 A1), hereafter referred to as Geens’619 in view of Kegel (U.S. Publication No. 2014/0173236 A1), hereafter referred to as Kegel’236.
Referring to claim 1, Geens’619, as claimed, an apparatus (see Fig. 1) for a buffered transmission of data, the apparatus comprising: a central processing unit (CPU 3, see Fig. 1); buffer 4-1, see Fig. 2); second buffers (extended buffers 4-2, see Fig. 2); and a controller being configured, in response to a first signal, which initiates a transmission of first data from the first buffers to the second buffers to ascertain one of the first buffers (the data segment written into a buffer of the first subset is copied into a buffer of the second subset by the DMA, see para. [0031]), based on descriptor list entries (descriptor list 8, see Fig. 2) to provide an ascertained first buffer (first subset of buffers are accessed by CPU, see paras. [0018] and [0029]; also note: data loaded into second subset immediately after reception, see para. [0032]), to store the address of the ascertained first buffer in a parameter memory of the controller (memory 4 stores the buffer descriptor lists, etc., see Fig. 4; also note: address of the buffer where the data segment is to copy data from first subset to second subset is provided in para. [0031] similar to providing address to store data from second subset to first subset in para. [0030]), to copy the first data from the ascertained first buffer to one of the second buffers (the data segment written into a buffer of the first subset is copied into a buffer of the second subset by the DMA, see para. [0031]), and to mark the first data as valid or invalid after the first data has been copied (after copying, marking and data segment will be retrieved from that buffer, see para. [0031]).
	However, Geens’619 does not explicitly teach blocking the buffer against external access.
	Kegel’236 discloses blocking the buffer against external access (at least one section of system memory for which access requests from devices and/or CPU cores will be blocked or denied, see para. [0047]-[0049]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Geens’619’s invention to comprise blocking the buffer against external access, as taught by Kegel’236, in order to prevent devices or software running on a processor core from intentionally or accidently corrupting or view 
As to claim 2, Geens’619 also discloses the first ascertained buffer contains the most up-to-date valid data (new data received is stored in a buffer of first subset, see para. [0021]).
As to claim 3, Geens’619 also discloses the controller is configured to temporarily store the descriptor list entries in a temporary storage memory (memory 4 stores the buffer descriptor lists, etc., see Fig. 4) prior to the blocking of the ascertained first buffer and to ascertain one of the first buffers, based on the descriptor list entries that are temporarily stored (marking and data segment will be retrieved from buffer in second subset instead of the first subset, see para. [0031]).
As to claim 4, Geens’619 also discloses the controller is configured to prepend a message header to the first data that was copies or to append the message header to the first data that was copied (after copying, marking and data segment will be retrieved from that buffer, see para. [0031]).
As to claim 5, Geens’619 also discloses in response to a second signal which initiates a transmission of second data from another one of the second buffers to the first buffers (an indication to the buffer in the second subset to be read and the address of the buffer in the first subset where the data should be stored, see para. [0030]), the controller is configured: to copy the second data from the another one of the second buffers to a first buffer (copy the data segment from the buffer in the second subset to one buffer in the first subset, see para. [0030]), to check, after the copying of the second data, whether the second data is marked as valid or invalid on a transmitter side, and to update at least one of the descriptor list entries from which the controller infers which of the first buffers contains the most up-to-date valid data (management of the buffer descriptor list and updating, see paras. [0023]-[0024] and Fig. 4).
copy the data segment from the buffer in the second subset to one buffer in the first subset, see para. [0030]).
As to claim 7, Geens’619 also discloses the controller is a direct memory access (DMA) controller (DMA engine 5, see Fig. 1 and para. [0026]) or an enhanced direct memory access (EDMA) controller (enhanced DMA, see para. [0032]).
Note claim 8 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.
Note claim 9 recites similar limitations of claim 5.  Therefore it is rejected based on the same reason accordingly.
As to claim 10, Geens’619 also discloses the copying of the first data and second data is used for a transfer between a field bus and a local bus (copying data, see paras. [0030], [0031], Figs. 1 and 6; note: “a transfer between a field bus and a local bus” do not have patentable weight because they are merely descriptive of an intended use).
Note claim 11 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.
	As to claim 12, Kegel’236 also discloses the ascertained first buffer is blocked against external access by the controller by writing the address of the ascertained first buffer to a buffer lock register (restricted range of addresses that will be blocked, see para. [0047]; also note: configuration settings that configure the special section, see para. [0048] and inverted exclusion range mechanism implemented using the invertible exclusion base address register, see paras. [0057]-[0064], Figs. 3 and 4).
Note claim 13 recites the corresponding limitations of claim 12.  Therefore it is rejected based on the same reason accordingly.


Response to Arguments

Applicant’s arguments filed 8/24/2021 have been fully considered but they are moot due to new grounds of rejection.
In summary, Geens’619 and Kegel’236 teach the claimed limitations as set forth.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181